Criminal Case Template







 


COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





In Re: ANTONIO SEPEDA,

Relator.
§

§

§

§

§

No. 08-04-00129-CV


AN ORIGINAL PROCEEDING

IN MANDAMUS
 
OPINION ON PETITION FOR WRIT OF MANDAMUS

 Relator Antonio Sepeda has filed an application for writ of mandamus, complaining
that the trial court has refused to assist him in collecting a civil judgment.
	To obtain a writ of mandamus, a relator must provide this Court with "a certified or
sworn copy of any order complained of, or any other document showing the matter
complained of."  Tex. R. App. P. 52.3(j)(1)(A).  In his application, Sepeda states, under
penalty of perjury, that he is unable to provide copies of relevant documents because they
were lost during institutional lock downs.  
	Mandamus will only lie to correct a clear abuse of discretion when there is no
adequate remedy at law.  Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.
proceeding).  To establish that the trial court abused its discretion by failing to rule, the
relator must show that the trial court:  1) had a legal duty to perform a nondiscretionary act;
2) was asked to perform the act; and 3) failed or refused to do so.  In re Cash, 99 S.W.3d
286, 288 (Tex. App.--Texarkana 2003, orig. proceeding).  Because Sepeda has not provided
us with certified or sworn copies of any documents in which he requested the trial court's
assistance in enforcing the judgment, we are unable to determine that the trial court has
abused its discretion by failing to rule.  
	We therefore deny the petition for writ of mandamus.  This ruling does not preclude
Sepeda from filing a motion to enforce the judgment in the trial court or from filing another
application for mandamus relief in this Court if the trial court fails to rule.  
August 25, 2004


  	 					RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.